Case: 16-60676      Document: 00514176359         Page: 1    Date Filed: 09/29/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-60676                                  FILED
                                  Summary Calendar                        September 29, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
DALJIT SINGH,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 944 798


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Daljit Singh, a native and citizen of India who entered the United States
without admission or parole, petitions for review of the order of the Board of
Immigration Appeals (BIA) dismissing his appeal of the denial of his
application for asylum, withholding of removal, and protection under the
Convention Against Torture (CAT).                With respect to his asylum and
withholding-of-removal claims, Singh challenges the immigration judge’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60676     Document: 00514176359     Page: 2   Date Filed: 09/29/2017


                                  No. 16-60676

finding that his testimony was not credible, but he fails to show that it is plain
from the totality of the circumstances that “no reasonable fact-finder could
make such an adverse credibility ruling.” Wang v. Holder, 569 F.3d 531, 538
(5th Cir. 2009) (internal quotation marks and citation omitted). The BIA found
it unnecessary to review the merits of his claims apart from the adverse
credibility finding, which was fatal to the claims. Likewise, we conclude that
the denial of relief turned on the assessment of Singh’s credibility. See Chun
v. INS, 40 F.3d 76, 78-79 (5th Cir. 1994).
      In addition, Singh challenges the adverse credibility determination in
the context of his CAT claim. Again, he has not shown that “any reasonable
adjudicator would be compelled to conclude to the contrary.”            8 U.S.C.
§ 1252(b)(4)(B); see Zhang v. Gonzales, 432 F.3d 339, 344-45 (5th Cir. 2005).
      PETITION DENIED.




                                        2